UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-118138 Quantum Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0428608 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7250 NW Expressway Suite 260 OKLAHOMA CITY, OK, 73132 (Address of principal executive offices) (405) 728-3800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”) in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At October 6, 2009 there were 47,000,000 shares of the Registrant’s Common Stock outstanding. PART 1. FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS QUANTUM ENERGY, INC. (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS August 31, 2009 Page Financial Statements: F-1 Condensed Balance Sheets F-2 Condensed Statements of Operations F-3 Condensed Statements of Cash Flow F-4 Notes to Interim Financial Statements F-5 F-1 QUANTUM ENERGY, INC. INTERIM BALANCE SHEETS (Stated in US Dollars) August 31, February 28, 2009 2009 ASSETS (Unaudited) Current assets Cash and cash equivalents $880 $1,036 Other assets Other equipment, net of accumulated depreciation of $4,393 669 787 TOTAL ASSETS $1,549 $1,823 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current liabilities Accounts payable and accrued liabilities $519,551 $442,384 Promissory notes payable 2,017,708 2,017,708 Due to related party 20,250 20,250 Total current liabilities 2,557,509 2,480,342 Common stock issuance liability 762,500 762,500 Total liabilities 3,320,009 3,242,842 Stockholders’ (deficit) Common stock, par value $0.001 per share: 75,000,000 shares authorized: 47,000,000 Shares issued and outstanding, respectively 47,000 47,000 Additional paid-in capital 1,685,913 1,685,913 Retained (deficit) (5,051,373) (4,973,932) Total stockholders’ (deficit) (3,318,460) (3,241,019) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) $1,549 $1,823 SEE ACCOMPANYING NOTES F-2 QUANTUM ENERGY, INC. INTERIM STATEMENTS OF OPERATIONS For the six months ended August 31, 2009 and 2008 (Stated in US Dollars) (Unaudited) Three months ended Six months ended August 31 August 31, 2009 2008 2009 2008 Net oil and gas revenue $- $- $- $- Operating expenses Amortization, depletion and depreciation 59 67 118 261 Management fees - 7,600 3,000 16,400 Marketing - 3,602 - 9,615 Office and administration 375 1,324 779 2,107 Professional fees 10,013 30,334 13,882 32,135 Total operating expenses 10,447 42,927 17,779 60,518 Net loss before other income (expenses) (10,447) (42,927) (17,779) (60,518) Other items Interest expense (26,738) (25,947) (53,476) (51,925) Currency translation (2,597) 2,534 (6,186) 1,608 Total other income (expenses) (29,335) (23,413) (59,662) (50,317) Net loss (39,782) (66,340) $(77,441) $ (110,835) Basic and diluted loss per share $(0.00) $(0.00) $(0.00) $(0.00) Weighted average number of shares outstanding 47,000,000 47,000,000 47,000,000 47,000,000 SEE ACCOMPANYING NOTES F-3 QUANTUM ENERGY, INC. IMTERIM STATEMENTS OF CASH FLOWS For the six months ended August 31, 2009 and 2008 (Stated in US Dollars) (Unaudited) Six months ended August 31, 2009 2008 Operating Activities Net loss $(77,441) $(110,835) Adjustment to reconcile net loss to net cash used by operating activities Amortization, depreciation and depletion 118 261 Changes in operating assets and liabilities Prepaid expenses - 2,500 Accounts payable and accrued liabilities 77,167 52,387 Cash (used in) operating activities (156) (55,687) Financing Activities Promissory notes payable - 22,948 Cash provided by financing activities - 22,948 Decrease in cash during the period (156) (32,739) Cash, beginning of the period 1,036 40,823 Cash, end of the period $880 $8,084 Supplemental disclosure of cash flow information: Cash paid for income tax purposes $- $- Cash paid for interest $- $- SEE ACCOMPANYING NOTES F-4 QUANTUM ENERGY, INC. STATEMENT OF STOCKHOLDERS’ (DEFICIT) For the six months ended August 31, 2009 (Stated in US Dollars) (Unaudited) Common Shares Paid - in Accumulated Number Par Value Capital (Deficit) Total Balance, February 28, 2009 47,000,000 47,000 1,685,913 (4,973,932 (3,241,019) Loss for the period - - - (77,441) (77,441) Balance, August 2009 47,000,000 $ 47,000 $ 1,685,913 (5,051,373) (3,318,460) SEE ACCOMPANYING NOTES F-5 QUANTUM ENERGY, INC. NOTES TO THE INTERIM FINANCIAL STATEMENTS August 31, 2009 (Stated in US Dollars) (Unaudited) Note 1Basis of Presentation of Interim Financial Statements While the information presented in the accompanying interim six-month financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim period presented. All adjustments are of a normal recurring nature. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as Quantum Energy, Inc.’s (“the Company’s”) audited February 28, 2009 annual financial statements. The results of operations for the six-month period ended August 31, 2009, are not necessarily indicative of the results to be expected for the year ending February 28, 2010. These unaudited interim financial statements should be read in conjunction with the February 28, 2009 audited financial statements of the Company. Note 2Nature and Continuance of Operations a) Organization Boomers Cultural Development Inc. (“the Company”) was incorporated in the State of Nevada, United States of America, on February 5, 2004.On May 18, 2006, the name of the Company was changed from Boomers Cultural Development Inc. to Quantum Energy, Inc. b) Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.At August 31, 2009, the Company had not yet achieved profitable operations, has accumulated losses of ($5,051,373) since its inception, has a working capital deficiency of $2,556,629 and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available. The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America.
